Election/Restriction
Claims 1-17 are subject to an election of species requirement. 
The claims are drawn to the following species:
FIG. 1 illustrating a watch according to a first embodiment (luminous bodies 13) 
FIG. 3 illustrating an arrangement of a first luminous body and a second luminous body according to a second embodiment (41,42). 
FIG. 4-5 illustrating an arrangement of a first luminous body and a second luminous body according to a third embodiment (46,47). 
FIG.6 illustrating an arrangement of a first luminous body and a second luminous body illustrating a structure of a light-transmissive member according to a fourth embodiment (52,53 wherein 53 is applied to a lower surface of 51).
 FIG. 7-8 illustrating an arrangement of a third luminous member and a fourth luminous member  (35,36) according to a fifth embodiment 
FIG. 9 illustrating a structure of a light-transmissive member according to a sixth embodiment with luminous elements (33,35 wherein 35 is in a concave portion of 61)
 FIG. 10 is an explanatory plan view schematically illustrating an arrangement of markings and a third luminous member according to a seventh embodiment, including luminous members (64,65 and luminous body 17 )
FIG. 11 is a front elevational view illustrating a watch according to an eighth embodiment including luminous members (72,73,74,75)
FIG. 12 is a front elevational view illustrating a watch according to a ninth embodiment, including luminous members (82-89)

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species (as addressed above). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is a search and/or examination burden for the patentably distinct species as set forth above because they include mutually exclusive features that require a separate examination/consideration i.e. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is a search and/or examination burden for the patentably distinct species as set forth above because they include mutually exclusive features that require a separate examination/consideration i.e. searching different classes/subclasses or electronic resources, or employing different search strategies or search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/
Primary Examiner, Art Unit 2875